DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-13 in the reply filed on October 19, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2020.  

Specification
The abstract of the disclosure is objected to because the term “ratio” is misspelled as “ration.”  Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
At least claims 1 and 9 refer to a “maximum pore-particle ratio.”  It is not clear how this ratio is to be calculated, as it is not clear exactly what a “pore-particle ratio” is.  While the Office assumes (based upon contextual information in reading the specification) that the pore-particle may be talking about pore diameter and particle diameter, this is only an assumption and it is therefore unclear.  The specification does not give a definition or otherwise explain how this value is comprised/calculated.  Logically, the maximum value that can be obtained from comparing pore size with particle size would be to divide the largest pore size by the smallest particle size.  This is not clear, however, and even if it were, the claimed substrate is not limited to the feedstock particles.  The variability of the feedstock particles renders the intended “pore-particle ratio” and therefore the pore sizes indefinite (see separate rejection, below).  The nature of the indefiniteness prevents the Office from being able to interpret the scope of the intended subject matter for the purpose of examination.  In the broadest reasonable interpretation of claims 1 and 9, the Office considers the claimed porous substrate to be limited to a porous layer, claim 9 further requiring an adjacent nonporous layer.  

Claims 1 and 9 base the “maximum pore-particle ratio” and pore sizes upon the dimensions of the one or more feedstock powders.  However, the feedstock powder dimensions, specifically diameter, are not given and subject to change.  As such, the claimed pore sizes are variable in nature because they are based upon variable values (i.e. unlimited feedstock powder particle size distributions).   
This is perhaps compounded by the fact that the claimed porous substrate is not actually limited to the feedstock powders, as the claimed forming of a part upon the porous layer via cold spraying is an intended use of the porous layer.  It is not clear exactly how the pore sizes of a claimed porous layer can be defined when they are based upon both variable and undefined parameters, i.e. the particle sizes of the feedstock powders, which are not required.  The nature of the indefiniteness prevents the Office from being able to interpret the scope of the intended subject matter for the purpose of examination.  In the broadest reasonable interpretation of claims 1 and 9, the Office considers the claimed porous substrate to be limited to a porous layer, claim 9 further requiring an adjacent nonporous layer.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ireland et al (US 6,181,874).  
Regarding claims 1, 7, and 9, Ireland teaches the use of a fine wire mesh (col. 3, lines 45-56).  This material is considered to constitute a porous layer.  Further regarding claim 7, the plurality of pores in the wire mesh of Ireland are through holes (Fig. 5).  Regarding claim 5 and further regarding claim 9, Ireland teaches that the wire mesh 1 is attached to brass terminal bars 2 and 3 (Fig. 2 and col. 5, lines 6-8).  Said terminal bars are non-porous relative to the wire mesh.  
It should be noted that the claimed intended use at least of the porous layer as a base on which a part is formed by cold spraying one or more feedstock powders is not considered to further distinguish the structure of the claimed porous substrate/layer.  Claims 1 and 9 attempt to base the pore sizes of the porous layer upon the diameters of the feedstock powders, which are not required of the claimed substrate.  See 112 rejections above.  That said, it can be gleaned from the instant specification that suitable mesh sizes for the intended invention include mesh 170 and greater, which equates to pore sizes of 87.6+/-0.9 µm (pars. 43-44, PGPub).  It is noted that the fine mesh used in the invention of Ireland is taught to preferably have an apertures (i.e. pore sizes) having effective diameters between 10-100 µm (col. 3, lines 46-51).  In the claims 2-4, 6, and 10-13.  
Regarding claim 8, Ireland teaches that the wire diameter is approximately 40 µm (col. 3, lines 55-56).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Colin W. Slifka/           Primary Examiner, Art Unit 1732